DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Applicant has amended claim 8 to read, “wherein said red light is red light beneficial to plant growth and development”. As a result, the examiner withdraws the previous rejections under 35 U.S.C. 112(b) and 35 U.S.C. 112(d). 
Claim 9 was previously rejected under 35 U.S.C. 112(b) because of its dependency on claim 8. The Applicant has amended claim 8 and, as a result, the examiner withdraws the previous rejection.
Claim 13 has been cancelled by the Applicant. 
Claim 14 has been cancelled by the Applicant because it duplicates the element “wherein said energy harvesting unit is independently adjustable relative to said support member; and wherein said frame is independently adjustable relative to said support member” of claim 10. 
In the remarks filed on April 13, 2022, the Applicant has noted claims 10 and 17-18 are currently amended to correct typographical errors. However, claims 10 and 17-18 filed on April 13, 2022 appear to be identical to claims 10 and 17-18 filed on January 11, 2021.
Regarding claim 10, the Applicant has “deleted” the number 13 from claim. However, the number 13 was not present in the claim. Claim 10 as filed on January 11, 2021 is reproduced below:
“The crop management system of claim 9 further comprising a frame coupled with said support member and adapted and configured to selectively engage an adjacent plant; wherein said energy harvesting unit is independently adjustable relative to said support member; and wherein said frame is independently adjustable relative to said support member.”
Regarding claim 17, the Applicant has “deleted” number 14 from the end of claim 17.  However, the number 14 was not present in the claim. Claim 17 as filed on January 11, 2021 is reproduced below: 
“The crop management system of claim 16 further comprising a frame coupled with said support member and adapted and configured to selectively engage an adjacent plant.” 
c. 	Regarding claim 18, the Applicant has “deleted” number 1 from the end of claim 18. However, the number 1 was not present in the claim. Claim 18 as filed on January 11, 2021 is reproduced below:
“The crop management system of claim 17 wherein said energy harvesting unit is independently adjustable relative to said support member.”

Response to Arguments
Applicant's arguments filed April 13, 2022 have been fully considered but they are not persuasive. 
In response to arguments regarding rejections under 35 U.S.C. 112(d) 
With respect to Applicant’s argument that “claim 17 is dependent on claim 16 (not claim 10)”.  The dependency of claim 17 is traced to claim 10. More specifically, claim 17 depends on claim 16, claim 16 depends on claim 15, claim 15 depends on claim 12, and claim 12 depends on claim 10. Therefore claim 17 depends on claim 10. The limitation, “further comprising a frame coupled with said support member and adapted and configured to selectively engage an adjacent plant” in claim 17 duplicates the limitation “further comprising a frame coupled with said support member and adapted and configured to selectively engage an adjacent plant” in claim 10. Therefore, claim 17 is not further limiting and the Examiner maintains the rejection under 35 U.S.C. 112(d) for these reasons.  
With respect to the Applicant’s argument that “claim 18 is dependent on claim 17, which properly depends from claim 16 (not claim 10)”. The dependency of claim 18 is traced to claim 10. More specifically, claim 18 depends on claim 17, claim 17 depends on claim 16, claim 16 depends on claim 15, claim 15 depends on claim 12, and claim 12 depends on claim 10. Therefore claim 18 depends on claim 10. The limitation “wherein said energy harvesting unit is independently adjustable relative to said support member” in claim 18 duplicates the limitation “wherein said energy harvesting unit is independently adjustable relative to said support member” in claim 10. Therefore, claim 18 is not further limiting and the Examiner maintains the rejection under 35 U.S.C. 112(d) for these reasons. 
With respect to the Applicant’s argument that “claim 19 is dependent on claim 18, which properly depends from claim 17 (not claim 10)”. The dependency of claim 19 is traced to claim 10. More specifically, claim 19 depends on claim 17, claim 17 depends on claim 16, claim 16 depends on claim 15, claim 15 depends on claim 12, and claim 12 depends on claim 10. Therefore claim 19 depends on claim 10. The limitation “wherein said frame is independently adjustable relative to said support member” in claim 19 duplicates the limitation “wherein said frame is independently adjustable relative to said support member” in claim 10. Therefore, claim 19 is not further limiting and the Examiner maintains the rejection under 35 U.S.C. 112(d) for these reasons. 
With respect to the Applicant’s argument that “claim 20 is dependent on claim 19, which properly depends from claim 18 (not claim 10)”.
Claim 20 depends on claim 19. The limitation “wherein said frame is independently adjustable relative to said support member” in claim 20 duplicates the limitation “wherein said frame is independently adjustable relative to said support member” in claim 19. Therefore, claim 20 is not further limiting and the Examiner maintains the rejection under 35 U.S.C. 112(d). 
Additionally, the dependency of claim 20 is traced to claim 10. More specifically, claim 20 depends on claim 19, claim 19 depends on claim 17, claim 17 depends on claim 16, claim 16 depends on claim 15, claim 15 depends on claim 12, and claim 12 depends on claim 10. Therefore claim 20 depends on claim 10. The limitation “wherein said frame is independently adjustable relative to said support member” in claim 20 duplicates the limitation “wherein said frame is independently adjustable relative to said support member” in claim 10. Therefore, claim 20 is not further limiting and the Examiner maintains the rejection under 35 U.S.C. 112(d).

In response to the Applicant’s argument that Iwai (US Pub No 2016/0262323) does not disclose the “multi-functional crop management unit” in the currently amended claim 1. 
Claim 1 is currently amended to read in relevant part: "...a multi-functional crop management unit..."
In the remarks filed April 13, 2022, the Applicant takes the position that in Iwai, “the cited element 26 is a "mist device", limited to "configured to atomize and spray water" (Para. [0025])” and  “in Figure 1, element 26 is shown as a spray nozzle fixed to the frame and can have no other function than misting plants”.
With respect to the Applicant’s argument that mist device 26 does not disclose “a multi-functional crop management unit”, the Examiner takes the position that the “mist device” of Iwai discloses “a multi-functional crop management unit because the mist device is capable of performing multiple functions, such as supplying water to plants within the frame unit, temperature control in the frame unit, and humidity control in the frame unit. The mist device is capable of being turned on and off. When the mist device is turned on it performs the function of supplying water to the plants within the frame unit. When the mist device is turned off it performs the function restricting water to the plants. The mist device 26 is also capable of a temperature control function. As described in para 0025, “the temperature of the frame unit can be lowered by the evaporation of mist”. Additionally, the mist device is capable of a humidifying function. As described in para 0025, “the humidity can be raised in the frame unit” when the mist device is on.
Thus, the Examiner finds the Applicant’s arguments unpersuasive and maintains the rejection of claim 1 under 35 U.S.C §102(a)(1) as being anticipated by Iwai for these reasons. 
	 
In response to the Applicant’s argument that Yoshida (JP 3194355) does not disclose the “multi-functional crop management unit” in the currently amended claim 1. 
In the remarks filed April 13, 2022, the Applicant takes the position that in Yoshida "light bulb 8 is used for illumination in order to compensate for a shortage of light" (Abstract). Again, the cited element is capable of only one function and does not anticipate the currently amended claim.” 
With respect to the Applicant’s argument that light bulb 8 does not disclose “a multi-functional crop management unit”, the Examiner takes the position that the light bulb of Yoshida discloses “a multi-functional crop management unit because a light bulb, such as the one in Yoshida, performs multiple functions, including generating light and generating heat. The light bulb is capable of being turned on and off. Therefore, the light bulb is capable of supplying light to the plants (when on) and restricting light to the plants (when turned off). In addition to supplying light, the light bulb generates heat. 
Thus, the Examiner finds the Applicant’s arguments unpersuasive and maintains the rejection of claim 1 under 35 U.S.C §102(a)(1) as being anticipated by Yoshida for these reasons. 
Claims 2-5 were previously rejected under 35 U.S.C §102(a)(1) in the Office Action dated December 13, 2022 and have not been amended. Claims 2-5 depend on claim 1. As previously discussed, the Examiner maintains the rejection of claim 1 under 35 U.S.C §102(a)(1) as being anticipated by Yoshida. The Examiner maintains the rejection of claims 2-5 under 35 U.S.C §102(a)(1) as being anticipated by Yoshida.
Claims 6-20 were previously rejected under 35 USC §103 as being unpatentable over Yoshida in view of Boonekamp et al. (WO 2013/168069 A1) in the Office Action dated December 13, 2022. Claims 6-12 and 15-20 depend on claim 1. As previously discussed, the Examiner maintains the rejection of claim 1 under 35 U.S.C §102(a)(1) as being anticipated by Yoshida. Claims 13-14 were cancelled.  Claims 6-7, 9-12, and 15-20 have not been amended and the Examiner maintains the rejection of claims 6-7, 9-12, and 15-20 under 35 U.S.C. §103 as being anticipated by Yoshida in view of Boonekamp et al. 
Claim 8 has been amended to overcome a rejection under 35 U.S.C. 112(b) and a new ground of rejection is provided in the 103 section below. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwai (US Pub No 2016/0262323). 
Regarding claim 1, lwai discloses a crop management system (cultivation system 80) comprising: a support member (transverse frame 20a and vertical frame 20b); an energy harvesting unit (solar panel 50) coupled with said support member (20a and 20b hold solar panel 50; Fig 1); and a multi-functional crop management unit (mist device 26 capable of supplying water, temperature regulation, and humidity control; as described in para 0025), adapted and configured to cooperate with said support member (mist device 26 provided at transverse frame 20a; para 0025) and said energy harvesting unit (solar panel 50).
Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida (JP 3194355).
Regarding claim 1, Yoshida discloses a crop management system (light shielding device; para 0004 and Fig 1) comprising: a support member (load carrying platform 4; Fig 1), an energy harvesting unit (solar cell array; para 0004 and Fig 1) coupled with said support member (solar cell array is installed on the upper surface of a load carrying platform 4; para 0004 and Fig 1); and a multi-functional crop management unit (bulb 8 as seen in Fig 1; a light bulb performs multiple functions such as producing light and generating heat), adapted and configured to cooperate with said support member (bulb 8 installed on lower surface of load carrying platform 4; para 000 and Fig 1) and said energy harvesting unit (power generated by solar cell array for lighting or driving a motor; para 0004). 
Regarding claim 2, Yoshida discloses the crop management system of claim 1 as previously discussed. Yoshida further discloses comprising a frame (rectangular carriage; para 0004 and Fig 1) coupled with said support member (load carrying platform 4 of rectangular carriage; para 0004 and Fig 1) and adapted and configured to selectively engage an adjacent plant (rectangular carriage with bulb 8 on the bottom of load carrying platform 4 engages with the plants below; Fig 2).
Regarding claim 3, Yoshida discloses the crop management system of claim 2 as previously discussed. Yoshida further discloses wherein said energy harvesting unit (solar cell array installed on load carrying platform; para 004) is independently adjustable relative to said support member (solar cell array is independently adjustable relative to load carrying platform 4; Fig 2).
Regarding claim 4, Yoshida discloses the crop management system of claim 2 as previously discussed. Yoshida further discloses wherein said frame (rectangular carriage; para 0004 and Fig 1-2) is independently adjustable relative to said support member (carriage moves and is independently adjustable relative to load carrying platform 4; para 0004). 
Regarding claim 5, Yoshida discloses the crop management system of claim 3 as previously discussed. Yoshida further discloses wherein said frame (rectangular carriage; para 004 and Fig 1-2) is independently adjustable relative to said support member (carriage moves and is independently adjustable relative to load carrying platform 4; para 0004).
Chen et al. (US Pub No 2012/0174478 A1) was cited in the Office Action dated December 13, 2022 as prior art considered pertinent to the Applicant’s disclosure. A new ground of rejection is provided below. Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US Pub No 2012/0174478 A1).
Regarding claim 1, Chen et al. discloses a crop management system (solar module greenhouse 1; Figs 2 and 4-5) comprising: a support member (shaft 7a); an energy harvesting unit (solar panels 21) coupled with said support member (as described in para 0037 and seen in Figs 2 and 4-5); and a multi-functional crop management unit (sprinkler heads 3 and breeding lights 5), adapted and configured to cooperate with said support member and said energy harvesting unit (as described in para 0037 and seen in Figs 2 and 4-5).
Regarding claim 2, Chen et al. discloses the crop management system of claim 1 as previously discussed. Chen et al. further discloses further comprising a frame (support frame as seen in Figs 2, 4 and 5) coupled with said support member (shaft 7a) and adapted and configured to selectively engage an adjacent plant (plants seen in Figs 2 and 4-5).
Regarding claim 3, Chen et al. discloses the crop management system of claim 2 as previously discussed. Chen et al. further discloses wherein said energy harvesting unit (solar panels 21) is independently adjustable relative to said support member (solar panels 21 are independently adjustable relative to shaft 7a). 
Regarding claim 4, Chen et al. discloses the crop management system of claim 2 as previously discussed. Chen et al. further discloses wherein said frame (support frame as seen in Figs 2, 4 and 5) is independently adjustable relative to said support member (support frame as seen in Figs 2, 4, 5 is independently adjustable relative to shaft 7a; i.e. the frame member supporting sprinkler heads 3 and breeding lights 5 could be raised or lowered relative to shaft 7a).
Regarding claim 3, Chen et al. discloses the crop management system of claim 2 as previously discussed. Chen et al. further discloses wherein said frame (support frame as seen in Figs 2, 4, 5) is independently adjustable relative to said support member (support frame as seen in Figs 2, 4, 5 is independently adjustable relative to shaft 7a; i.e. the frame member supporting sprinkler heads 3 and breeding lights 5 could be raised or lowered relative to shaft 7a).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (JP 3194355) in view of Boonekamp et al. (WO 2013/168069 A1).
Regarding claim 6,  Yoshida discloses the crop management system of claim 1 as previously discussed. Yoshida further discloses wherein said energy harvesting unit (solar cell array; para 0004 and Figs 1-2) comprises solar cells (a solar cell array is an array of solar cells). 
As currently drafted, the claim only requires one of dye synthesized solar cells, luminescent solar cells, luminescent solar concentrators, near infrared photovoltaics, polymer solar cells, perovskites, quantum dots, and organic solar films. Yoshida does not explicitly disclose wherein said energy harvesting unit comprises dye synthesized solar cells. However, Boonekamp teaches wherein said energy harvesting unit comprises dye synthesized solar cells (page 2, lines 5-16 and page 5, lines 8-32). Boonekamp and Yoshida teach analogous art to the claimed invention. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Yoshida by replacing the solar cells of Yoshida with the dye synthesized solar cells in as known in the art and taught by Boonekamp. One of ordinary skill would be motivated to use dye synthesized solar cells in order to “direct light towards plants in an efficient way with an optimized spectrum” (page 1, lines 20-25). This would be done to improve plant growth since different plants grow better under different light spectrums. 
Regarding claim 7, the invention of Yoshida as modified by Boonekamp discloses the crop management system of claim 6 as previously discussed. The invention of Yoshida as modified by Boonekamp discloses the energy harvesting unit comprises solar energy panels which use a luminescent dye to convert green light into red light (Boonekamp page 4, lines 29-33; page 5, lines 1-32; e.g. BASF Lumogen F 300 or F305 for red luminescence). Therefore, it would have been obvious to one of ordinary skill in the art to use a luminescent dye to convert green light into red light as taught by Boonekamp. One of ordinary skill in the art would be motivated to use luminescent dye to convert green light into red light in order to provide plants with an “optimized spectrum” (Boonekamp page 1, lines 20-25). This would be done to increase plant growth since different plants grow better under different light spectrums. 
Regarding claim 8, the invention of Yoshida as modified by Boonekamp discloses the crop management system of claim 7 as previously discussed. Boonekamp further discloses wherein said red light is red light beneficial to plant growth and development (Boonekamp page 5, lines 1-32; e.g. BASF Lumogen F 300 or F305 for red luminescence). It would have been obvious to one of ordinary skill in the art to use red light as taught by Boonekamp. One of ordinary skill in the art would be motivated to use red light in order to provide plants with an “optimized spectrum” (Boonekamp page 1, lines 20-25). This would be done to increase plant growth since different plants grow better under different light spectrums.
Regarding claim 9, Yoshida discloses the crop management system of claim 1 as previously discussed. Yoshida further discloses wherein said energy harvesting unit (solar cell array; para 0004 and Figs 1-2) comprises solar energy panels (a solar array is a collection of multiple panels). Yoshida does not explicitly disclose a luminescent dye to convert green light into red light. However, Boonekamp et al. teaches a luminescent dye to convert green light into red light (page 4, lines 29-33; page 5, lines 1-32; e.g. BASF Lumogen F 300 or F305 for red luminescence). Boonekamp and Yoshida teach analogous art to the claimed invention. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Yoshida by using a luminescent dye to convert green light into red light as taught by Boonekamp. One of ordinary skill in the art would be motivated to use luminescent dye to convert green light into red light in order to provide plants with an “optimized spectrum” (page 1, lines 20-25). This would be done to increase plant growth/crop yield since different plants grow better under different light spectrums.
Regarding claim 10, the invention of Yoshida modified by Boonekamp discloses the crop management system of claim 9 as previously discussed. Yoshida further discloses comprising a frame (rectangular carriage; para 0004 and Fig 1) coupled with said support member (load carrying platform 4 of rectangular carriage; para 0004 and Fig 1) and adapted and configured to selectively engage an adjacent plant (rectangular carriage with bulb 8 on the bottom of load carrying platform 4 engages with the plants below; Fig 2); wherein said energy harvesting unit (solar cell array installed on load carrying platform; para 004) is independently adjustable relative to said support member (solar cell array is independently adjustable relative to load carrying platform 4; Fig 2); and wherein said frame (rectangular carriage; para 0004 and Fig 1-2) is independently adjustable relative to said support member (carriage moves and is independently adjustable relative to load carrying platform 4; para 0004)
Regarding claim 11, the invention of Yoshida modified by Boonekamp discloses the crop management system of claim 10 as previously discussed. Yoshida further discloses wherein said energy harvesting unit (solar cell array; para 0004 and Figs 1-2) is electrically coupled with said crop management unit (the electric power generated by the solar array is recovered as electric power and utilized by the bulb 8; para 0004). 
Regarding claim 12, the invention of Yoshida modified by Boonekamp discloses the crop management system of claim 10 as previously discussed. Yoshida further discloses wherein said energy harvesting unit (solar cell array; para 0004 and Figs 1-2) is in electrical communication with an energy storage device (in order to effectively utilize DC power generated by a solar cell array for lighting it is necessary to use power meters, a storage battery, etc.; as described in para 0004) such that energy harvested by said energy harvesting unit can be transferred to and stored by said energy storage device (electric power obtained by the solar array is consumed, surplus power is sold, or purchased and backed up; para 0004). 
Regarding claim 15, the invention of Yoshida modified by Boonekamp discloses the crop management system of claim 12 as previously discussed. Yoshida further discloses wherein said crop management unit (bulb 8) comprises an onboard energy storage device (the amount of power consumed by the lighting of the bulb can be less than the power generated and surplus power can be used for lighting the bulb (para 0006), therefore there must be an onboard storage device). 
Regarding claim 16, the invention of Yoshida modified by Boonekamp discloses the crop management system of claim 15 as previously discussed. Yoshida further discloses wherein said energy storage device (in order to effectively utilize DC power generated by a solar cell array for lighting it is necessary to use power meters, a storage battery, etc.; as described in para 0004) is in selective electrical communication with said onboard energy storage device such that stored power can be selectively transferred from said energy storage device to said onboard energy storage device (series of equipment, including storage battery, power meters, and power supply control device enable selective communication with the energy storage devices to allow
onboarding and off boarding of energy with an electric power company; as described in para 0004).
Regarding claim 17, the invention of Yoshida modified by Boonekamp discloses the crop management system of claim 16 as previously discussed. Yoshida further discloses comprising a frame (rectangular carriage; para 0004 and Fig 1) coupled with said support member (load carrying platform 4 of rectangular carriage; para 0004 and Fig 1) and adapted and configured to selectively engage an adjacent plant (rectangular carriage with bulb 8 on the bottom of load carrying platform 4 engages with the plants below; Fig 2). 
Regarding claim 18, the invention of Yoshida modified by Boonekamp discloses the crop management system of claim 17 as previously discussed. Yoshida further discloses wherein said energy harvesting unit (solar cell array installed on load carrying platform; para 004) is independently adjustable relative to said support member (solar cell array is independently adjustable relative to load carrying platform 4; Fig 2).
Regarding claim 19, the invention of Yoshida modified by Boonekamp discloses the crop management system of claim 17 as previously discussed. Yoshida further discloses wherein said frame (rectangular carriage; para 0004 and Fig 1-2) is independently adjustable relative to said support member (carriage moves and is independently adjustable relative to load carrying platform 4; para 0004).
Regarding claim 20, the invention of Yoshida modified by Boonekamp discloses the crop management system of claim 19 as previously discussed. Yoshida further discloses wherein said frame (rectangular carriage; para 0004 and Fig 1-2) is independently adjustable relative to said support member (carriage moves and is independently adjustable relative to load carrying platform 4; para 0004).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E GRABER whose telephone number is (571)272-4640. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA E GRABER/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644